Citation Nr: 1829086	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-24 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether an overpayment of disability compensation benefits was properly created.

2.  Entitlement to waiver of the recovery of an overpayment of disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 




INTRODUCTION

The Veteran served on several periods of active duty between July 2002 and February 2011.    

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA).  The case arose out of the White River Junction, Vermont VA Regional Office (RO), which is the Agency of Original Jurisdiction (AOJ) in this matter.     

The Veteran provided testimony at a December 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  

In August 2016, the Board remanded this case for the AOJ to adjudicate the creation issue.  The AOJ also subsequently adjusted the time period and amount of the debt based.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was originally informed that active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation or pension benefits, but that he could elect to keep the training pay he received from the military service department.  However to be legally entitled to keep the training pay, he had to waive VA benefits for a number of days equal to the number of days for which he received training pay.  He was told that in most instances, it would be to his advantage to waive VA benefits and keep the training pay.  It was noted that the Veteran had 193 training days in fiscal year 2008.

In several 2011-2012 VA letters, it was noted that the Veteran had not cashed VA checks, each in the amount of $243.  

In a February 2011 VA notice of telephone contact, it was noted that the Veteran had called to say he had been on active duty since the year before and that he was returning his VA payments.

In an April 2011 VA letter, the Veteran was informed that VA had stopped his VA benefits effective December 5, 2009 and resumed VA benefits effective February 2, 2011.  The Veteran was then notified that benefits were scheduled to be stopped July 1, 2011 and resumed on January 14, 2011.  

A June 2011 VA electronic mail indicated that an eligible person could receive concurrent VA compensation benefits and activity duty payment if on active duty under Title 32 orders, but could not receive concurrent benefits under Chapter 10 orders.  

In an August 2011 notice letter, the Veteran was informed that he had been on Title 32 orders for a portion of fiscal year 2008 and that veterans do not have to pay back drill pay days when on active duty under Title 32 orders.  The Veteran was advised that according to VA's calculations and the numbers reported by the Department of Defense (DOD), 193 days were reported as drill days in 2008, but 134 of those days were on Title 32 orders, leaving a total of 59 days that needed to be recouped (i.e., the Veteran was paid for 59 days concurrently with his VA benefits).

According to a May 2012 telephone contact, the Veteran stated that he had no further information to submit; he had been on Army National Guard service under Title 32 orders since May l, 2009; and it was noted that the Veteran should at least be on Title 32 order until December 6, 2016.  The Veteran related that he currently had all his checks that had not been cashed.

A May 2012 VA electronic mail indicated that a National Guard service member who has extended-active service under Title-32 authority is not subject to the prohibition of the receipt of both military pay and VA disability compensation.  It was noted that the confusion on this issue stems from the procedure manual which specifically states that Title 32 National Guard service is not qualifying service for VA benefits and implies that a reduction would not be in order.  There is a provision for the reduction of VA disability compensation benefits when a Reservist or Guardsmen performs extended active service characterized as Active Duty for Special Works (ADSW) that is for operational support or training purposes even though the duration of that service may be less than 180 days.  However, the interpretation is that this would only apply if that ADSW service was under Title 10; therefore the Title 32 exception would take precedence.  

A July 2012 letter noted that the Veteran had indicated on May 11, 2012 that he was ordered to active duty under Title 32 effective February 2, 2011.  In accordance with 10 United States Code 12316 and 38 U.S.C. § 5304(C), the Veteran was told that he could not receive active or inactive duty training pay concurrently with VA disability payments.  Therefore VA had taken action to terminate his VA benefits effective February 2, 2011.  It is unclear how this information is consistent with the VA electronic mails, cited above.

The AOJ then took action per the correspondence above which apparently created a debt in original amount of $4178.90.

The Veteran then responded that he had received benefits until he was called onto Army National Guard status in May 2009.  He indicated that he was repeatedly told that he was able to collect both active duty money and VA disability pay.  In early 2010, he was then deployed to Afghanistan for the year.  He stated that he attempted to stop the checks before he left, but was told that they were stopped but he nonetheless continued to receive them while deployed.  However, he stated that he did not cash any of them since he was on Title 10 active orders (he had previously indicated he was on Title 32 active orders).  Once he returned from deployment, he contacted VA to discuss the checks and was instructed to mail them back.  Accordingly, he indicated that he mailed them all back (totalling about $3200) to VA.  After a few weeks had passed, he received a check for the exact amount he had returned and was told that he had been allowed to collect that money and could negotiate that payment which he did.  However, thereafter in April 2011, he was told he owed VA that money back.  Meanwhile, he continued to receive payments even though he was told that his checks would be turned off.  He was hesitant to mail them back since the last time he did, the amount of the checks was returned to him.  Then, in August 2012, he was told that he owed $4178 and he did not know how that amount was derived.  

In June 2013, the Committee on Waivers and Compromises (Committee) denied entitlement to a waiver of the overpayment in the amount of $4178.90.  The Veteran was informed that his return to active duty required the termination of his VA compensation award.  The overpayment resulted from his failure to promptly report your return to active duty as required, and your continued acceptance of VA benefits after he had resumed active duty.  He was told that there was no indication in the record that his return to active duty was reported to VA at any time prior to February 28, 2011.  As a result, the Committee found that the Veteran was at least partially at fault in the creation of the debt.  While his efforts to rectify the situation were laudable, it was noted that the Veteran had not reported his return to active duty for nearly two years and indicated his awareness that he was not entitled to the benefits received while on active duty.  As such, he was not entitled to retain a windfall at the government's expense due to a processing delay to which he contributed.  It was therefore clear that he received some VA benefits to which he was not entitled and which must be repaid.  It was also noted that there was undue financial hardship.  Moreover since he accepted benefits to which he knew or should have known that he was not entitled, failure to make restitution would result in an unfair gain to him.

The Veteran again reemphasized that he tried to return the payment, but was told he was entitled to keep the monies.  The statement of the case indicated that the debt was created when the RO retroactively terminated compensation benefits effective December 5, 2009 through February 1, 2011 due to the Veteran's active duty status, noting that benefits were resumed on February 2, 2011.  The total amount of the overpayment was $4178.90.  Thereafter, some uncashed checks were applied to the debt leaving the remaining balance of $2,640.60.

Information contained in the record shows that the Veteran apparently was paid $3125.00 in April 2011 in retroactive VA disability payments.  It is unclear if this is the check the Veteran referred to as having totaled about $3200 which was returned to him by VA.

It appears that an audit of sorts was then prepared, but there is only scant information provided with a total sum of $7,723.93 apparently paid to the Veteran from December 2009 to July 2012.

A May 2017 VA letter informed the Veteran that VA received information from the Defense Manpower Data Center that he received 193 days of drill pay for Fiscal Year 2008 (October 1, 2007 to September 30, 2008).  VA records indicated that he served on active duty status during fiscal year 2008 from May 16, 2008 to September 30, 2008 for a total of 138 days.  Thus, VA deducted his active duty days of 138 from the total days reported for drill pay, 193, and would adjust only for 55 days for fiscal year 2008.  This letter appears mostly consistent with the August 2011 letter, but it is unclear if this adjustment was already made since the audit lacks any detail.  

The Veteran was subsequently issued a supplemental statement of the case.  It was noted that VA previously terminated disability compensation for active duty effective December 5, 2009 through February 1, 2011, and resumed benefits effective February 2, 2011.  This action was completed on April 8, 2011.  This RO indicated that this action resulted in an overpayment of $3,134.70.  The Board notes that this sum does not match any of the prior correspondence or the Committee decision.  The RO noted that the rate payable effective December 5, 2009 was $243.00 per month and was paid for benefits through February 1, 2011. 

The RO then indicated that VA terminated the disability compensation effective February 2, 2011 through July 1, 2012, and this action was completed on July 20, 2012 to correct continuous service at that time retroactive to December 5, 2009.  This resulted in an overpayment of $4,429.90.  The rate payable effective February 2, 2011 was $243.00 per month and was paid for benefits through November 1, 2011.  The rate payable effective December 1, 2011 was $251.00 per month and was paid for benefits through July 1, 2012.  Thus, there appears to be an increase in the overpayment due to an extension of the affected time.  The RO also noted that the overpayment, as previously informed to the Veteran, was validly created.  The RO noted that the rate payable effective May 16, 2008 was $230 per month and was paid for benefits through November 1, 2008.  The rate payable effective December 1, 2008 was $243 per month and was paid for benefits through December 4, 2009.  For fiscal year 2008, drill pay was calculated at $230/30 days so 55 drill days equals $421.67 of debt. 

The Veteran's representative then requested that the Veteran's overpayment be reduced by the checks that he had not cashed.  

In a September 2017 decision, the Committee denied entitlement to a waiver of the recovery of an overpayment totaling $4865.07.  The overpayment spanned from May 2008 to July 2017 and was derived from the concurrent payment of active duty or drill pay and VA compensation benefits.  Thus, this overpayment also appears to cover the same period as the earlier overpayment.  

The Board notes that the history is complex and needs clarification.  The June 2011 and May 2012 electronic mails indicated that an eligible person could receive concurrent VA compensation benefits and activity duty payment if on active duty under Title 32 orders, but could not receive concurrent benefits under Chapter 10 orders.  These items of correspondence appear to be contradicted by actions later in the record.  Thus, the Veteran's type of service and VA policy for that service must initially be resolved.  

Thereafter, a comprehensive paid and due audit should be generated.  The Veteran indicated that he had been paid VA benefits via checks which he did not cash, returned, and then was issued a lump sum check which appears to possibly be the $3125.00 payment in April 2011.  VA had also indicated that the Veteran's benefits were scheduled to be terminated, but then it appears that they were not terminated.  The exact time period of the total overpayment and the amount thereof should be clearly delineated with any appropriate reduction for returned checks.  Also, with regard to payments made to the Veteran including the claimed lump sum payment, the Veteran has essentially asserted that VA committed sole administrative error.  See 38 U.S.C. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2).  

A remand of this matter is warranted for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  For the entire period of the overpayment, the AOJ should determine the Veteran's type of service (including whether it was under Title 10 or Title 32, or periods of both) and VA policy (was concurrent benefits permitted for any of the service) for that service must initially be resolved.  The AOJ should address the content of the June 2011 and May 2012 electronic mails relative to the Veteran's periods of service.  

2.  The AOJ should generate a comprehensive paid and due audit for the entire period of the overpayment.  

3.  In a Memorandum, the AOJ should indicate if/when the Veteran was paid concurrent benefits and if any of the checks were not cashed or returned.  The exact time period of the total overpayment and the amount thereof should be clearly delineated with any appropriate reduction for returned checks.  The AOJ should also address the April 2011 $3,125 payment and any other lump sum payments with an explanation of why the Veteran was paid the amount(s).  

With regard to payments made to the Veteran and the occurrence of continued payments being made to the Veteran including lump sum payment(s) and the $3,125 payment, the AOJ should address whether there was sole administrative error in VA making those payments.

4.  Adjudicate the issue of whether the overpayment was properly created, taking into consideration the matter of sole administrative error.  If the overpayment in this case is determined to have been properly created without sole administrative error, entitlement to a waiver should again be considered.  In the event that the claim continues to be denied on either basis, the Veteran should be sent an appropriate supplemental statement of the case  and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

